Case: 09-51103     Document: 00511127864          Page: 1    Date Filed: 06/01/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 1, 2010
                                     No. 09-51103
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SARAH STANNARD,

               Plaintiff - Appellant

v.

NORTH EAST INDEPENDENT SCHOOL DISTRICT, (NEISD); RICARDO R
LOPEZ, Individually and in his capacity as NEISD "District Counsel"; THE
LAW FIRM OF FELDMAN, ROGERS, MORRIS & GROVER, LLP, Individually
and in its capacity as NEISD "District Counsel",

               Defendants - Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:09-CV-98


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        After reviewing the briefs and record, we find no reversible error in this
meritless appeal and AFFIRM for essentially the reasons set forth by the district
court. We DENY all outstanding motions, including motions for sanctions, but
REPRIMAND Sarah Stannard’s attorney – Patricia J. Matassarin – for
unwarranted hyperbole contained in her submissions.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.